DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/29/21 has been entered.
Election/Restrictions
In view of the amendment to claim 9, the restriction is withdrawn and the only restriction requirement remaining is the species requirement.  
Applicant elected the species (miR-155) in claims 11 and 12 and these claims were cancelled in the amendment filed on 3/29/21.  It appears that claim 9 now recites this species.
Claims 1, 5, 6, 7, 8, 16, and 18-19 and obesity in claims 2-4 and 17 are rejoined with the elected invention and examined.
Upon further consideration, the non-elected miRNAs associated with obesity in claims 3, 4, 9, 16, and 19 are rejoined with the elected species and examined.

s 10 and 20 and atherosclerosis, T2DNM/IR, and NAFLD in claims 2-4 and diabetes mellitus, NAFLD, liver cirrhosis, atherosclerosis and cancer in claim 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 6/15/20.

Response to Arguments
Applicant’s arguments, see pages 10-17, filed 3/29/21, with respect to the rejection(s) of claims under 101, 112 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the rejoinder of claims previous drawn to non-elected embodiments.

Claim Objections
Claim 19 is objected to because of the following informalities: Claim 19 recites steps d) and e), however, claim 19 depends on claim 1.  Claim 1 only recites steps a) and b).  Thus, step c) is missing from claim 1 or claim 19.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 and 13-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Note: the examination is limited to the elected species (obesity and the miRNA associated with obesity).
The claimed invention embraces treating or preventing obesity in a subject in need thereof comprising measuring at least one miRNA selected from a large group of miRNAs and either decreasing or increasing expression of the miRNA depending on the expression level of a miRNA and administering a therapeutic agent to the subject.
Applicant appeared to have identified several miRNAs that are biomarkers for obesity in humans.  Applicant contemplates treating or preventing obesity using a genus of therapeutic agents that either increase or decrease expression of at least one miRNA.  The applicants contemplate a genus of agents, but they do not provide sufficient description of a species of agents to represent the genus of agents.

The art of record discloses an issue with using miRNA biomarkers in a subject having obesity because of the changing levels of expression dependent on variables such as insulin (Delullis, International Journal of Obesity, 2016, 40, 88-101, cited on an IDS).  Delullis further teaches that there is a variation amongst subjects having obesity (page 93, Figure 2).  Mice and human models of obesity appeared to differentially express different miRNAs depending on the cell type.
In addition, preventing obesity by modulating expression of a microRNA in a subject thereof was not known in the prior art.  While the specification contemplates the claimed method, the applicant does not provide any method steps for how to carry out the method.  The miRNA biomarkers are for humans that have obesity.  The applicants do not appear to provide any miRNAs that could be identified before a subject has obesity.  Thus, the applicants were not possession of preventing obesity in a subject in need thereof.
With respect to the measuring the level of at least one miRNA in a biological sample to diagnose and treat obesity, the specification provides support for the miRNA listed in claims 3, 4, 9, 16, and 19.  However, the applicant does not have written support for a genus of miRNA in a biological sample for diagnosing and treating obesity.  There are over 1,000 miRNAs known in the prior art.  Each miRNA has a different 
With respect to the genus of agents embraced by the claimed method, other than contemplating species of agents (antisense nucleic acid, an antagomir, a ribozyme, a nucleic acid, a polypeptide, an antibody, and a small molecules), the applicant does not provide sufficient structure for a representative number of species to support the genus of agents.  A person of skill in the art can envision a microRNA or an antisense oligonucleotide that targets a microRNA, but this only provides written for these two types of species.  There is a variation amongst species of agents because nucleic acids have a different structure and function compared to ribozymes, polypeptides, antibodies, and small molecules.  The applicants do not appear to provide any structure for these other species that would provide written description for meeting the functional limitations of the claims (increase or decrease expression of at least one miRNA).  A search of the prior art indicates that there are no known antibodies, ribozymes, polypeptides, and support for a genus of small molecules that modulate miRNA expression.  The skilled artisan would look to the specification for written description for these species and would not find support these species.  Each agent recited in claim 18 requires a different method of making and the skilled artisan cannot based on antibodies or small molecules on miRNA, antisense oligonucleotides or antagomirs.  

Pages 79-84 provide generic contemplation of polypeptide and antibodies, but does not actually describe any antibody or polypeptide that would have the desired biological activity.  Applicants do not disclose an antibody embraced by the claimed method. The applicants do not disclose any structure of the miRNA required for the antibody to bind and function.  
Page 86 discloses several small molecules (resveratrol inhibits miR-155, curcumin inhibits miR-155 and miR27a, methyl dehydrojasmonate inhibits miR-155 and nutlin-3 upregulates miR-34c).  Applicant provides written description for these specific small molecules.  However, the applicant does not provide a structure function correlation between these small molecules and the genus of small molecules. The genus of antibodies and small molecules would read on millions of agents. 
The genus of agents is broader than the limited examples set forth in the instant disclosure.  The specification provides an assay for screening for agents that can be used in the method, but this does not provide written description for a sufficient number of agents that would have the desired biological activity.  See MPEP 2163.11.3.  The claimed invention itself must be adequately described in the written disclosure and/or the drawings.  For example, disclosure of an antigen fully characterized by its structure, formula, chemical name, physical properties, or deposit in a public depository does not, without more, provide an adequate written description of an antibody claimed by its binding affinity to that antigen, even when preparation of such an antibody is routine and conventional. See Amgen Inc. v. Sanofi, 872 F.3d 1367, 1378, 124 USPQ2d 1354, 1381 (Fed. Cir. 2017)("knowledge of the chemical structure of an antigen [does not give] the required kind of structure-identifying information about the corresponding antibodies”); see also Centocor Ortho Biotech, Inc. v. Abbott Labs., 838 F.3d 1341, 1351 -52, 97 USPQ2d 1870, 1877 (Fed. Cir. 2011)(patent disclosed the antigen the claimed antibody was supposed to bind, but did not disclose any antibodies with the specific claimed properties).

In view of the foregoing, it is clear that the instant specification fails to convey that the inventors had possession of the genus of agents or microRNAs claimed in claims 1-9 and 13-19 as of the effective filing date sought in the instant case. 


Claims 1-9 and 13-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for diagnosing a human subject having obesity comprising measuring an increase level of at least one miRNA selected from the group consisting of miR-17, miR- 20a, miR-378, miR-519d, miR-355, miR-148a, miR-1247, miR-3124, miR-1343, miR-191, miR-30, miR-21, miR-19a, miR-146a, miR-26b, miR-18a, miR-210, miR-19b, miR-92a, miR-29, miR-146b, let-7c and miR-335; or a decreased level of at least one miRNA selected from the group consisting of miR-155, miR-221, miR-503, miR-27, miR-493, miR-136, miR-654, miR-758, miR-432, miR-1275, miR-193b-365, miR-135b, miR-100 compared to a control, does not reasonably provide enablement for treating or preventing obesity or using a genus of therapeutic agents to treat obesity by modulating a genus of miRNA molecules in a subject.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
Note: the examination is limited to the elected species (obesity and the miRNA associated with obesity).

The applicants discovered several miRNAs that are considered biomarkers for a subject having obesity.  At the time of the effective filing date, biomarkers are not considered therapeutic targets for treating a disease or condition in a subject because the skilled artisan has to further experiment with any miRNA to determine if modulating would treat the disease or disorder.  Biomarkers are based on specific miRNA for obesity and is only based on correlative analysis, however, determining if modulating the expression of a miRNA is therapeutic a causal link to obesity has to be revealed.  The applicant has not appeared to provide a link between obesity and any miRNA.
The prior art indicates that several miRNAs (e.g., miR-19b, miR-21, miR-155) can be modulated to treat obesity in humans.  
The art of record discloses an issue with using miRNA biomarkers in a subject having obesity because of the changing levels of expression dependent on variables such as insulin (Delullis, International Journal of Obesity, 2016, 40, 88-101, cited on an IDS).  Delullis further teaches a variation amongst species of miRNA and subjects having obesity (figure 2).
The applicants contemplate treating or preventing obesity in a subject, but do not provide a working example of the claimed method.  At the time of the effective filing date, preventing obesity in a subject by decreasing or increasing miRNA expression in a cell of a subject was not known in the prior art.  The skilled artisan would look to the 
In addition, with respect to treating obesity in a subject by increasing or decreasing at least one miRNA, the applicants do not teach that modulating any miRNA would result in treating obesity.  The prior art teaches that a person of skill in the art can diagnose a subject having obesity and modulate a specific miRNA to treat obesity.  However, there are over a 1,000 mammalian miRNA known in the prior art.  Other than the miRNAs known in the prior art, the applicant does not teach how to select from a genus of miRNAs that are considered biomarkers for obesity and modulate miRNA expression to treat obesity.  Neither the applicant nor the prior art teach any clear causal link between obesity and the altered expression of a genus of miRNA molecules.  The skilled artisan would be required to study each miRNA embraced by the claimed method and determine if modulating it would result in treating or preventing obesity in a subject in need thereof.
Furthermore, with respect to a genus of agents for modulating at least one miRNA molecule to treat or prevent obesity, the specification does not teach any agent that can treat or prevent obesity by modulating miRNA expression in a subject.  The prior art does not teach any agent that can prevent obesity in a subject.  The prior art teaches that miRNA or an antagomir can modulate expression of a specific miRNA to treat obesity.  However, the claimed genus embraces polypeptides, antibodies, small molecules, and other types of nucleic acid inhibitors (e.g., aptamers, ribozymes, DNA decoys).  The specification does not teach any agent embraced by these other species.  While the skilled artisan can make and use miRNA molecules or antagomirs, this does .   
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: administering an agent to treat at least one HRD.  The method steps of claim 1 do not complete the pre-amble of diagnosing and treating at least one HRD.  Claim 8 recites the missing step.  Claims 2-7 and 19 are rejected because they are dependent on claim 1 and do no complete the pre-amble of the claimed method.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to without significantly more.  The claims recite a series of steps or acts including detecting the presence of at least one microRNA in a biological sample 
With respect to the dependent claims, claim 2 limits the disease to obesity which is the elected species of HRD.  Claims 2-5 limit the microRNA being measured.  Claims 6 and 7 are directed to generic methods for how the measuring step is carried out and claim 8 provides a generic treatment of obesity.  Claim 19 limits the method to determining whether the expression of the miRNA measured in the assay confirms that 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 3, 5, 7, and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kerin et al. (US 20120040353, of record).
.

Claims 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thibonnier et al. (US 20130331433).
Thibonnier et al. teach administering an antagomir to treat obesity in a human in need of treatment thereof, wherein the targeted miRNA is selected from the group consisting of miR-19b-2-5p, miR-21-5p, miR-130b-50, miR 211, miR 325, miR-382-3p/5p, miR-552, miR-620, miR-1179 (pages 2, 3, 14, 15, 32-35, and 149).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
MPEP 2141 III. Rationales to support rejections under 35 U.S.C. 103 recites, “Prior art is not limited to the references being applied, but includes the understanding of one of ordinary skill in the art.”
MPEP 2141. FACTORS TO CONSIDER IN DETERMINING LEVEL OF ORDINARY SKILL 
The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention. Factors that may be considered in determining the level of ordinary skill in the art may include: (A) “type of problems encountered in the art;” (B) “prior art solutions to those problems;” (C) “rapidity with which innovations are made;” (D) “sophistication of the technology; and” (E) “educational level of active workers in the field. In a given case, every factor may not be present, and one or more factors may predominate.” In re GPAC, 57 F.3d 1573, 1579, 35 USPQ2d 1116, 1121 (Fed. Cir. 1995); Custom Accessories, Inc. v. Jeffrey-Allan Indus., Inc., 807 F.2d 955, 962, 1 USPQ2d Environmental Designs, Ltd. V. Union Oil Co., 713 F.2d 693, 696, 218 USPQ 865, 868 (Fed. Cir. 1983). 

Claims 4, 8, 9, 13-15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kerin et al. (US 20120040353, of record) taken with Thibonnier et al. (US 20130331433).
The rejection of Claims 1, 2, 3, 5, 7, and 16-18 as being anticipated by Kerin et al. (US 20120040353, of record) is incorporated herein.
Kerin et al. teach testing the ability of an agent to treat obesity in a subject comprising testing the ability of an agent to modulate the expression of at least one miRNA selected from the group consisting of miR-16, miR-10b, miR-145, miR-155, miR-195, miR-342, miR-181c, let-7a, miR-17-5p, miR-29a, miR-29b, miR-34a, miR-99a, miR-103, miR-122, miR-132, miR-143 and miR-375 (pages 10-11).  RT-PCR, microarrays and bead-based flow cytometric miRNA expression profiling were used in the prior art to successfully measure miRNA from a sample (pages 2, 4, 8, and 10-11). Blood samples were routinely use in the prior art as a sample for detecting miRNA expression levels from a subject (pages 4, 5, and 10-11).  MIR-16 was used as a control (page 7).
Kerin et al. do not specifically teach diagnosing and treating obesity by decreasing a microRNA in a subject having obesity, wherein the miR is miR-19b.
However, at the time of the effective filing date, Thibonnier et al. teach administering an antagomir to treat obesity in a human in need of treatment thereof, wherein the miRNA is selected from the group consisting of miR-19b-2-5p, miR-21-5p, miR-130b-50, miR 211, miR 325, miR-382-3p/5p, miR-552, miR-620, miR-1179 (pages 
It would have been prima facie obvious to a person of ordinary skill in the art at the time the effective filing date to combine the teaching of Kerin taken with Thibonnier et al., namely to study at least one microRNA (e.g., miR-19b expression) in a subject having obesity and administering an anti-Mir targeting miR-19b to treat obesity in the subject and arrive at the claimed invention.  One of ordinary skill in the art would have been motivated to measure the level of at least one miRNA in a biological sample from an obese subject and comparing the level to at least one miRNA in a control since an increased expression of at least one miRNA (miR-19b) would indicate that the subject has obesity.  A person of ordinary skill in the art would have been motivated to use miR-16 as the control since Kerin teaches that it can be used as a control in sample from a subject.  In addition, it would have been obvious to use the same microRNA in a subject who is not obese as the control since the subject would not express the microRNA at an elevated level.  Furthermore, it would have been obvious to use the same subject before and after the treatment to determine if the microRNA was decreased in the same subject.  The generic measuring steps recited in instant claim 6 are routinely used in the prior art to successfully measure miRNA in a sample from a subject.  Since miRNA is located in a biological sample selected from blood, serum, plasma of a subject, it would have been obvious to use any of these samples to collect the miRNA and measure the expression of the miRNA.  Since reducing expression of the microRNA would result in treating obesity, it would have been obvious to person of ordinary skill in the art to 
Therefore the invention as a whole would have been prima facie obvious to one ordinary skill in the art at the time of the effective filing date.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Whiteman whose telephone number is (571)272-0764.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 







	
	
	
	/BRIAN WHITEMAN/           Primary Examiner, Art Unit 1635